People v Butler (2017 NY Slip Op 06854)





People v Butler


2017 NY Slip Op 06854


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (384/16) KA 13-01138.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
v BERNARD J. BUTLER, ALSO KNOWN AS BERNARD FAULKS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.